Citation Nr: 1425698	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  13-25 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to increases in the staged (60 percent from May 22, 2007, 10 percent from February 19, 2008, and 60 percent from February 16, 2009) ratings assigned for coronary artery disease.

2.  Entitlement to a rating in excess of 10 percent for generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1969 to December 1971.  These matters are before the Board of Veterans' Appeals (Board) from September 2010 and July 2011 rating decisions by the Detroit, Michigan and Augusta, Maine Department of Veterans Affairs (VA) Regional Offices (RO), respectively.  In January 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.

The matter of the rating for generalized anxiety disorder is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.

FINDING OF FACT

On the record at the January 2014 videoconference hearing (prior to the promulgation of a decision in the matter), the Veteran (via his representative) expressed an intent to withdraw his appeal seeking an increased rating for coronary artery disease; there is no question of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met with respect to the claim of an increased rating for coronary artery disease; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Coronary Artery Disease

While the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) apply in these matters, there is no reason to belabor their impact, given the Veteran's expression of intent to withdraw his appeal in this matter. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  The withdrawal of an appeal must either be in writing or on the record at a hearing.  38 C.F.R. 
§ 20.204.  Withdrawal can be by the appellant or by his/her representative.  Id. 

On the record at the January 2014 hearing, the Veteran (via his representative) withdrew his appeal seeking an increased rating for coronary artery disease.  Thus, there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board has no further jurisdiction to review an appeal in this matter, and the appeal in the matter must be dismissed.


ORDER

The appeal seeking an increased rating for coronary artery disease is dismissed. 


REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of facts pertinent to the matter remaining on appeal.  See 38 C.F.R. § 3.159 (2013).

The most recent VA treatment records in the record are from February 2011.  The Veteran reported at the January 2014 hearing that he continues to receive VA psychiatric treatment.  Records of ongoing VA treatment are pertinent evidence, are constructively of record, and must be secured.

Furthermore, at the January 2014 hearing, the Veteran testified that during the evaluation period he has received treatment from Dr. B. D. who was initially a private provider, then became a VA staff psychiatrist.  Records of Dr. B. D.'s private treatment up to September 2007 are associated with the record.  However, records from September 2007 until Dr. B. D. joined VA are pertinent evidence that is outstanding and must be secured. 

In addition, the Veteran has alleged worsening of his psychiatric disability (which required two hospitalizations, in December 2010 and in February 2012).  He was last afforded a VA examination in July 2009.  In light of the length of the intervening period and the allegation of worsening, a contemporaneous examination is necessary. 

Finally, the Veteran's hearing testimony raises a claim of entitlement to a total disability rating based on individual unemployability (TDIU) in the context of his increased rating claim.  Such claim must be addressed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following:

1. The RO should obtain updated, since February 2011, records of all VA treatment the Veteran has received for psychiatric disability.  The RO should also ask the Veteran to identify all private providers of evaluation and/or treatment he received for his psychiatric disability during the evaluation period, and to provide releases for VA to secure copies of all records of such evaluations and treatment (those not already in the record).  Of particular interest are any additional private treatment records from Dr. B. D. prior to Dr. B. D.'s becoming a VA staff physician, and all records of hospitalizations for psychiatric disability.  The RO should secure complete clinical records from all providers.

2.  The RO should also ask the Veteran to provide authorization for VA to contact his last employer to ascertain the circumstances of his retirement from that employer (i.e. whether his psychiatric disability was a factor in [his forced] retirement, as alleged).  The RO should arrange for development to ascertain whether the Veteran indeed took an early retirement or resigned due to problems flowing from his generalized anxiety disorder.

3. The RO should then arrange for a psychiatric evaluation of the Veteran to determine the current severity of his generalized anxiety disorder.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should describe the nature, frequency and severity of all psychiatric symptoms found.  The examiner should have available for review a copy of the criteria for rating psychiatric disabilities, and should note the presence or absence of each symptom listed in the criteria for ratings above 10 percent (and if a symptom is found present, its severity and frequency); the examiner should also note the nature and severity of any symptoms found that are not listed in the rating criteria.  The examiner should specifically comment on the impact of the Veteran's psychiatric symptoms on his occupational and social functioning.

The examiner must explain the rationale for all opinions. 

4.  The RO should then review the record and readjudicate the claim for an increased rating for his psychiatric disability (to encompass, after all appropriate development, the matter of entitlement to a TDIU rating).  If the benefit(s) sought remain(s) denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


